UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6993


RAHEEM RAHMAN,

                 Plaintiff - Appellant,

          v.

BOBBY SHEARIN, Warden; CHAPLAIN LAMP,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:12-cv-00526-WMN)


Submitted:   October 9, 2013                 Decided:   October 28, 2013


Before AGEE and     FLOYD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raheem Abdul Rahman, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raheem    Rahman      appeals         the   district      court’s   order

denying    relief       on   his    42    U.S.C.      § 1983    (2006)   complaint,   in

which     he    asserted      claims       of       religious    discrimination,      and

finding that he failed to exhaust his administrative remedies. ∗

We have reviewed the record and find no reversible error in the

district court’s determination that Rahman failed to exhaust his

administrative remedies.                 Accordingly, we affirm.             We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the    materials       before    this    court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




     ∗
       Rahman also sought to appeal the district court’s denial
of his Fed. R. Civ. P. 59(e) motion. We conclude that we lack
jurisdiction over an appeal from that motion because Rahman did
not file a new notice of appeal or amend his notice of appeal to
embrace the district court’s order.       See Fed. R. App. P.
4(a)(4)(B)(ii).



                                                2